PER CURIAM.
The pertinent facts in this bankruptcy case were found and stated' by the court below as follows (7 F. Supp. 850): “It is clear to us that under the agreements by which these claimants occupied space in Kline’s Department Store, Kline, held the position merely of agent or trustee in the collection of moneys due and owing for goods sold on credit by the several departments. The agreements so plainly state, and provide for a separate account of these items of money collected. After bankruptcy intervened, by the order of the referee the receiver and trustee kept separate accounts of these items. There is therefore no difficulty in tracing the sums collected by the receiver and trustee on these credit-items. We are therefore of the opinion that the relation of debtor and creditor did not exist between the bankrupt and the several claimants as to the moneys collected by the receiver and trustee on these credit-accounts; but that this money was trust-fund money and was properly allotted by the referee to these claimants. This conclusion is supported by In re Steele-Smith Dry Goods Co. (D. C.) 298 F. 812; Harvey Brokerage Co. v. Ambassador Hotel Corporation (D. C.) 57 F.(2d) 727.”
Finding no error in the court so holding, we limit ourselves to affirming the decree on the judge’s opinion.